UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

NORMAN HARVEY, : Civil No. 3:18-cv-1813
Plaintiff : (Judge Mariani)
/
LAUREL HARRY, et al.,
Defendants

ORDER

 

AND NOW, this HL day of February, 2020, upon consideration of the motion for
summary judgment, filed by the Pennsylvania Department of Corrections, and for the
reasons set forth in the Court's Memorandum of the same date, IT IS HEREBY ORDERED
THAT:

1. Defendant Pennsylvania Department of Corrections’ motion
(Doc. 5) for summary judgment is GRANTED.

2. The Clerk of Court is directed to enter judgment in favor of Defendant
Pennsylvania Department of Corrections, and against Plaintiff, Norman
Harvey.

? 7
Robert DSMariani
United States District Judge

 
